DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 30 and 48, the claims recite a wellbore imaging system and method using ring shaped transducer arrays for Doppler imaging radial flow within a wellbore.  While Doppler imaging in wellbores is a known practice (see Hallundbaek, 2014/0260589) and Doppler imaging in other fields of art is known to use ring shaped transducer arrays (see Hossack, 6,171,248), the combination of such references would not have been obvious.  The modification of a wellbore imaging tool such as Hallundbaek would likely require substantial redesign to facilitate the use of a ring shaped transducer array like that taught by Hossack as the conditions under which such a transducer are known to operate represents a fundamentally different environment (a wellbore for imaging radial flow compared to a body circulatory system).  Furthermore, such a modification would be improper as the two fields of endeavor, while being drawn to Doppler imaging in general, do not have sufficient overlap so as to render it likely that one having ordinary skill would be able to adopt the teachings of a transducer array operating under a fundamentally different set of conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676